Case: 21-60583     Document: 00516376632          Page: 1    Date Filed: 06/29/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 29, 2022
                                   No. 21-60583                        Lyle W. Cayce
                                                                            Clerk

   Clayton Faerber, individually and as the administrator of The
   Estate of D. F., a Minor,

                                                            Plaintiff—Appellant,

                                       versus

   BP Exploration; Production, Incorporated; BP America
   Production Company,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:20-cv-328


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Per Curiam:*
          Clayton Faerber sued British Petroleum (“BP”). Faerber moved the
   court to amend its scheduling order, but the court refused. That left him




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60583      Document: 00516376632           Page: 2    Date Filed: 06/29/2022




                                     No. 21-60583


   without any evidence of causation. So the court entered summary judgment
   for BP. We affirm.
                                          I.
          This is a Back-End Litigation Option (“BELO”) suit arising out of the
   Deepwater Horizon oil spill. See O’Brien’s Response Mgmt., LLC v. BP
   Exploration & Prod., 24 F.4th 422, 426–27 (5th Cir. 2022) (explaining the
   mechanics of BELO suits). After a scheduling conference with the parties,
   the district court entered a scheduling order. That order gave Faerber about
   four months to designate his experts. One day before the deadline, Faerber
   asked the court to amend its scheduling order and give him more time. The
   court refused. That left Faerber with no expert testimony (and no other
   evidence) going to causation. Thus, the court granted summary judgment in
   BP’s favor.
                                          II.
          A scheduling order “may be modified only for good cause and with
   the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Our court uses four factors
   to assess good cause: “(1) the explanation for the failure to timely comply
   with the scheduling order; (2) the importance of the modification;
   (3) potential prejudice in allowing the modification; and (4) the availability of
   a continuance to cure such prejudice.” Squyres v. Heico Cos., LLC, 782 F.3d
   224, 237 (5th Cir. 2015) (quotation omitted). Because the decision whether
   to modify a scheduling order is so context-sensitive, our review is only for
   abuse of discretion. See id.; Batiste v. Lewis, 976 F.3d 493, 500 (5th Cir. 2020)
   (“Rule 16(b) of the Federal Rules of Civil Procedure gives district courts
   broad discretion in enforcing the deadlines in their scheduling orders. We will
   not lightly disturb a court’s enforcement of those deadlines.” (citation and
   quotation omitted)); Butler v. Endeavor Air, Inc., 805 F. App’x 274 (5th Cir.
   2020) (per curiam) (similar).




                                          2
Case: 21-60583      Document: 00516376632           Page: 3    Date Filed: 06/29/2022




                                     No. 21-60583


          The district court’s refusal to modify the scheduling order was not an
   abuse of discretion. Faerber did not move to modify until the day before the
   deadline. And his proffered reason for the delay—that he sought to offer
   scientifically novel evidence—hurts his case rather than helping it. As the
   district court explained, that very novelty means the evidence is “untested
   and probably inadmissible under the Rules of Evidence and Daubert v. Merrell
   Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).” Further, our court has long
   held that delays “in designating . . . expert witness[es]” generally “disrupt[]
   the [district] court’s discovery schedule and the opponent’s preparation.”
   Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir. 1990); see also id. at 791–
   92 (noting that a continuance is not a cure-all for such prejudice). We hold
   the district court acted well within its discretion when it denied Faerber’s
   motion.
          Faerber implicitly concedes that, if the district court was right to leave
   its scheduling order intact, summary judgment was appropriate. Faerber’s
   concession is correct. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)
   (“[A] complete failure of proof concerning an essential element of the
   nonmoving party’s case necessarily renders all other facts immaterial.”).
          AFFIRMED.




                                          3